ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-273, concluding that JACK DAVID BERSON of ABSECON, who was admitted to the bar of this State in 1980, and who as been suspended from the practice of law since April 20,1999, pursuant to the Orders of the Court filed March 18,1999, March 24, 1999, and July 16, 1999, should be suspended from the practice of law for a period of three months for violating RPC l.l(a)(gross neglect), RPC l.l(b)(pattern of neglect), RPC 1.3(lack of diligence), RPC 1.4(a)(failure to communicate) and RPC 3.2(fail-ure to expedite litigation), and good cause appearing;
It is ORDERED that JACK DAVID BERSON is suspended from the practice of law for a period of three months and until the further Order of the Court, effective immediately; and it is further
*100ORDERED that prior to reinstatement to practice respondent shall satisfy the conditions and sanction imposed by Order of the Court filed on March 18, 1999, and it is further
ORDERED that prior to reinstatement to practice respondent shall provide proof of his fitness to practice law, as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.